DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (JP H0933856 A).

With respect to claim  1, Takeuchi discloses a vehicle, comprising: a projector (comprised by 422 and 421 and 424 in fig.16); and a glass panel (see 2 and 31 in fig.16) including a layer of glass (2) and a layer of darkened material (31; also see para.0006: “The transparent member may be a completely transparent member such as colorless transparent glass, or a colored transparent member or a translucent member as long as it can see through an object in front. Similarly, the transparency of the display film may be not only colorless and transparent, but also colored and translucent.”) applied to the layer of glass (see 2), wherein the projector is configured to project an image onto a side of the glass panel facing an interior of the vehicle (see the operation in fig.16), wherein the layer of material is configured to diffuse (see the disclosure of translucency in para.0006 and see the properties of 31 disclosed in para.0033) light from the projector such that the same image projected onto the side of the glass panel by the projector is visible by a person viewing the glass panel from an exterior of the vehicle (see the operation in fig.16).


With respect to claim  4, Takeuchi discloses the vehicle as recited in claim 1, wherein the darkened material is a rear projection film (see 31 in fig.1).

With respect to claim  26, Takeuchi discloses the vehicle as recited in claim 1, wherein the image is a video (see the projector of fig.4; see para.[0006]: “An LCD display unit can also be used as the display means. As a result, a large amount of information that changes moment by moment can be displayed in real time.”).

With respect to claim  27, Takeuchi discloses the vehicle as recited in claim 1, wherein the projector is configured to project light, and wherein the image is projected onto the glass panel in the form of light emitted from the projector (see the operation of the projector in fig.4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP H0933856) in view of Walck (United States Patent Application Publication 2006/00665 A1).

With respect to claim  2, Takeuchi discloses the vehicle as recited in claim 1, Takeuchi does not disclose wherein the layer of glass is a layer of tempered glass.
Walck discloses wherein the layer of glass is a layer of tempered glass ( see 18 and 24: “The glass can be annealed or strengthened, e.g. thermally tempered, chemically tempered or heat strengthened. As used herein, the term "heat strengthened" means partially tempered ” ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Takeuchi with the teaching of Walck so that the layer of glass is a layer of tempered glass to enhance the strength and durability of the glass.


With respect to claim 5, Takeuchi discloses the vehicle as recited in claim 1,
Takeuchi does not disclose wherein: the layer of glass is a first layer of glass, the glass panel includes a second layer of glass, the glass panel includes a first layer of polyvinyl butyral (PVB) configured to diffuse light from the projector, and the darkened material is provided by a second layer of material.
Walck discloses wherein: the layer of glass is a first layer of glass (see 18 in fig.1), the glass panel includes a second layer of glass (see 24 in fig.1), the glass panel includes a first layer of polyvinyl butyral (PVB) configured to diffuse light from the projector (32; [0034]: “the interlayer 32 is a single polyvinyl butyral ply having a thickness of 0.5 mm to 1 mm, e.g., 0.76 mm.” ), and the darkened material is provided by a second layer of material (see 42 in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass layer of Takeuchi with the teaching of Walck so that the layer of glass is a first layer of glass, the glass panel includes a second layer of glass, the glass panel includes a first layer of polyvinyl butyral (PVB) configured to diffuse light from the projector, and the darkened material is provided by a second layer of material to enhance optical clarity, provide god elasticity and high bond strength.


With respect to claim  6, Takeuchi in view of Walck discloses the vehicle as recited in claim 5,  Takeuchi in combination with Walck discloses wherein the first layer of PVB is a layer of frosted PVB (see para.[0031]: “... interlayer 32 can …be translucent” or 42 (see Walck)).

With respect to claim  7, Takeuchi in view of Walck discloses the vehicle as recited in claim 5, Takeuchi in combination with Walck discloses wherein the glass panel is translucent (see para.[0032]: “For example, the plies 18, 24 and/or interlayer 32 can be transparent, translucent” (see Walck)).

With respect to claim  8, Takeuchi in view of Walck discloses the vehicle as recited in claim 5, Takeuchi in combination with Walck discloses wherein the first layer of PVB (see 32 in fig.1) and the second layer of material (42 in fig.1) are between the first layer of glass (see 24 in fig.1) and the second layer of glass (fig.18 in fig.1 (see Walck)).

With respect to claim  9, Takeuchi in view of Walck discloses the vehicle as recited in claim 5, Takeuchi in combination with Walck discloses wherein: the first layer of PVB (32 in fig.1) is arranged closer to an interior of the vehicle than the second layer of material (see 42 in fig.1), and the projector is arranged within the interior of the vehicle (see 14 in fig.1 (Walck)).


With respect to claim  21, Takeuchi in view of Walck discloses the vehicle as recited in claim 1, wherein the image or information is a command or alert indicating a person on the exterior of the vehicle may enter the vehicle or should clear away from the vehicle.
Walck discloses wherein the image or information is a command or alert indicating a person on the exterior of the vehicle may enter the vehicle or should clear away from the vehicle (para.[0066]: “For example, the controller 68 can be designed such that should the vehicle security system be activated, the radiation source 60, blocking device 67, and director 64 are controlled to fluoresce at least a portion of the fluorescent material 11 on the support 12 and/or to form particular phrases which would be readable by those outside the vehicle, such as "help" or "please notify police", etc.”)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Takeuchi with the teaching of Walck so that wherein the image or information is a command or alert indicating a person on the exterior of the vehicle may enter the vehicle or should clear away from the vehicle to enhance the utility of the projection device. 


With respect to claim  22, Takeuchi discloses the vehicle as recited in claim 1, but does not disclose wherein the glass panel is a side window of the vehicle.
Walck discloses wherein the glass panel is a side window of the vehicle (see fig.1, para.[0077]: “FIG. 1. For example, if the display system 10 of the invention were incorporated into a side window, rear window, moon roof, etc.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Takeuchi with the teaching of Walck so that wherein the glass panel is a side window of the vehicle to enhance the utility of the projection device.


With respect to claim  23, Takeuchi discloses the vehicle as recited in claim 1, but does not disclose wherein the image or information includes text oriented such that the text is readable in a left-to-right direction, and such that letters within the text are not reversed, from a perspective of the exterior of the vehicle 
Walck discloses wherein the image or information includes text oriented such that the text is readable in a left-to-right direction, and such that letters within the text are not reversed, from a perspective of the exterior of the vehicle (see para.[0066]: “…readable by those outside the vehicle, such as "help" or "please notify police", etc.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Takeuchi with the teaching of Walck so that the image or information includes text oriented such that the text is readable in a left-to-right direction, and such that letters within the text are not reversed, from a perspective of the exterior of the vehicle to enhance the utility of the projection device.



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP H0933856) in view of  Walck (United States Patent Application Publication 2006/00665 A1).
With respect to claim 10, Takeuchi in view of Walck discloses the vehicle as recited in claim 5, Takeuchi in view of Walck discloses a darkened PVB (32) and suggests a second layer of material is a layer of darkened material ([0034] The interlayer 32 can be of any desired material and can include one or more layers or plies which attenuate the transmission of electromagnetic energy (see Walck)) but does not discloses does not disclose wherein a second layer of material is a layer of darkened PVB.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeuchi in combination with Walck so that the second layer of material is also a layer of darkened PVB since it would predictably facilitate image projection and screen support and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis CO., 193 USPQ 8.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP H0933856)  and Walck (United States Patent Application Publication 2006/00665 A1) in view of Dassanayake (United States Patent Application Publication 2014/0015637 A1).
With respect to claim 16, Takeuchi in view of Walck discloses the vehicle as recited in claim 1, but does not disclose further comprising: a sensor configured to generate a signal indicative of ambient light conditions; and a controller configured to issue commands to the projector to cause the projector to change its brightness based on the ambient light conditions.
Dassanayake discloses a sensor (see 217) configured to generate a signal indicative of ambient light conditions; and a controller configured to issue commands to the projector to cause the projector to change its brightness based on the ambient light conditions (para.[0030]: “the vehicle control module 210 for enabling information (e.g., command signals) to be communicated therebetween. Using information such as that provided by the ambient light sensor 217, the virtual keypad controller 235 can also be configured for determining an ambient light level and/or a solar intensity level, determining an illumination intensity for the light emitting device dependent upon the ambient light level and/or the solar intensity level, and then cause the light emitting device to be energized in a manner that causes light outputted from the light emitting device to be at the illumination intensity appropriate for best keypad viewing in the detected ambient light conditions.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of  Takeuchi in view of Walck with the teaching of Dassanayake so that a sensor configured to generate a signal indicative of ambient light conditions; and a controller configured to issue commands to the projector to cause the projector to change its brightness based on the ambient light conditions to enhance image quality.


Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP H0933856)  and Walck (United States Patent Application Publication 2006/00665 A1) in view of Kim (United States Patent Application Publication 2018/0201207 A1).
With respect to claim  17, Takeuchi in view of Walck discloses the vehicle as recited in claim 1, but does not disclose wherein the vehicle includes a self-driving system.
Kim discloses wherein the vehicle includes a self-driving system ([0284]: “A display device provided to a vehicle capable of autonomous driving, i.e., the aforementioned auto driving is described in detail as follows.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Takeuchi in view of Walck with the teaching of Kim so that the vehicle includes a self-driving system to enhance user friendliness. 


Allowable Subject Matter
Claims 19, 20,  24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or render obvious the vehicle as recited in claim 1 and 19, wherein the projector and the glass panel are configured such that the image exhibits a contrast ratio of at least 1.35.
Claims 20 , 24 and 25 are allowed as they depend from allowed claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY L BROOKS/Primary Examiner, Art Unit 2882